EXHIBIT 10.23(e)

 

Fourth AMENDMENT TO LEASE

(Salinas–Northridge)

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the 4th day of August, 2017, by and between Syufy Enterprises, L.P., a
California limited partnership (“Landlord”) and Century Theatres, Inc., a
California corporation (“Tenant”).  Capitalized terms used in this Amendment
without definition shall have the meanings ascribed to such terms in the Lease
(as hereinafter defined).

RECITALS

A.    Landlord, as landlord, and Century Theatres of California, Inc. (“Original
Tenant”), as tenant, entered into that certain Lease, dated September 30, 1995
(as amended, the “Lease”), pursuant to which Landlord leased to Original Tenant
and Original Tenant leased from Landlord that certain Premises commonly known as
350 Northridge Shopping Center, Salinas, California 93906, which Premises are
more particularly described in the Lease.

B.    Tenant has succeeded to the interests and assumed the obligations of
Original Tenant as the tenant under the Lease.

C.    Tenant intends to serve alcoholic beverages on the Premises and has made
application for the appropriate licenses and permissions, both state and local.
Tenant has requested that Landlord execute certain documentation required by the
local municipality, in which Landlord acknowledges alcoholic beverages will be
served on the Premises, and in conjunction therewith, Landlord has asked Tenant
to provide additional liability insurance for the benefit of Landlord.

D.    Landlord and Tenant now desire to amend and modify the Lease in several
respects upon the terms and conditions contained herein.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, Landlord and Tenant hereby agree that the Lease
shall be and is hereby amended as follows:

1.Recitals Incorporation.   All of the provisions of the Recitals set forth
above are incorporated into this Agreements section of this Amendment.

2.Tenant’s Permitted Use.   Landlord hereby acknowledges that Tenant’s Permitted
Use under the Lease includes Tenant’s right to sell and serve alcoholic
beverages in and upon the Premises.  However, at all times during any period
that Tenant sells or serves alcoholic beverages in or upon the Premises, Tenant
shall comply with all local, state and federal laws, codes, statutes and
ordinances related to the sale or serving of alcoholic beverages, including, but
not limited to, all laws, codes, statutes and ordinances promulgated or enforced
by the California Department of Alcoholic Beverage Control.

3.Tenant’s Insurance.  

(a)    The following is added to the end of Section 6.02 A) of the Lease:

“At all times during any period that Tenant sells or serves alcoholic beverages
in or upon the Premises, Tenant shall also procure and maintain, as a component
of Tenant’s commercial general liability insurance policy, coverage for liquor
liability (Dram Shop) insurance in a minimum amount of $1,000,000 per occurrence
(or each common cause) and in a minimum amount of $1,000,000 in the aggregate.
Prior to the commencement of, and as a condition precedent to, Tenant selling or
serving alcoholic beverages in or upon the Premises, Tenant shall deliver to
Landlord a certificate of liability insurance that evidences that Tenant has
procured such liquor liability (Dram Shop) insurance coverage.”

 

--------------------------------------------------------------------------------

 

 

(b)    Pursuant to Section 6.01 of the Lease, Landlord hereby requests Tenant,
and Tenant hereby agrees, to name the following as additional insureds under
Tenant’s commercial liability insurance policies and as loss payees under
Tenant’s property insurance policies: Landlord, SyWest Development LLC, Syufy
Properties, Inc., Landlord’s property manager (if any) and  Landlord’s lender
(if any).

4.Tenant’s Indemnification of Landlord.   The following is added to the end of
Section 10.01 of the Lease:

“Tenant’s obligations under this Section 10.01 shall also apply and extend to
Tenant selling and serving alcoholic beverages in, upon or about the Premises.”

5.ADA Accessibility of the Premises.   Pursuant to California Civil Code Section
1938, Landlord hereby notifies Tenant that the Premises have not undergone
inspection by a Certified Access Specialist.  A Certified Access Specialist
(CASp) can inspect the subject Premises and determine whether the subject
Premises comply with all of the applicable construction-related accessibility
standards under state law. Although state law does not require a CASp inspection
of the subject Premises, the commercial property owner or lessor may not
prohibit the lessee or tenant from obtaining a CASp inspection of the subject
Premises for the occupancy or potential occupancy of the lessee or tenant, if
requested by the lessee or tenant. The parties shall mutually agree on the
arrangements for the time and manner of the CASp inspection, the payment of the
fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
Premises.  Except as otherwise expressly agreed upon in writing by Landlord and
Tenant (including in the Lease), neither Landlord nor Tenant shall have any
obligation for the payment of the CASp fee or the cost of making repairs
pursuant to a CASp inspection, nor shall Landlord or Tenant have any liability
to the other arising out of or related to the fact that neither the Building,
the Leased Premises nor the Premises have been inspected by a CASp.

6.Tenant’s Insurance.   In consideration of Tenant’s covenants, conditions and
agreements herein contained, Landlord shall approve and shall execute any
reasonable document related to Tenant’s conditional use permit application to
the City of Salinas, California to allow Tenant to sell and serve alcoholic
beverages in and upon the Premises.

7.Lease in Full Force and Effect.   Effective as of the date of this Amendment,
the provisions of this Amendment are expressly incorporated into the provisions
of the Lease, and the provisions of this Amendment shall become effective on the
date of this Amendment, unless a different date for the effectiveness of a
provision of this Amendment is specifically indicated herein.  Except as
specifically amended by this Amendment, the Lease shall continue in full force
and effect for the balance of the Lease Term.  In the event of any conflict
between the provisions of the Lease and the provisions of this Amendment, the
provisions of this Amendment shall supersede and prevail.

8.Authority.   Tenant represents and warrants to Landlord that Tenant is duly
authorized to enter into this Amendment and that all required consents and
approvals of any lender or other third party required for Tenant’s execution of
this Amendment have been obtained. Landlord represents and warrants to Tenant
that Landlord is duly authorized to enter into this Amendment and that all
required consents and approvals of any lender or other third party required for
Landlord’s execution of this Amendment have been obtained.

9.Counterparts.   This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but any number of which, taken
together, shall constitute one and the same instrument.  This Amendment shall
not become effective as an amendment or modification to the Lease unless and
until it has been executed and delivered by Landlord and Tenant.

10.Successors and Assigns.   This Amendment shall bind, and inure to the benefit
of, the parties hereto and their respective successors and assigns.

11.Further Instruments.   The parties hereto covenant and agree that they shall
execute such other and further instruments and documents as are or may become
necessary or convenient to effectuate and carry out the objectives of this
Amendment.

2

--------------------------------------------------------------------------------

 

 

12.No Oral Agreements.   This Amendment contains the entire agreement between
Landlord and Tenant with respect to the subject matter hereof.  It is understood
that there are no oral agreements between Landlord and Tenant affecting the
Lease as hereby amended, and this Amendment supersedes and cancels any and all
previous negotiations, representations, agreements and understandings, if any,
between Landlord and Tenant and their respective agents and employees with
respect to the subject matter hereof, and none shall be used to interpret or
construe the Lease as hereby amended.  Except as herein otherwise provided, no
alteration, amendment, change, or addition to the Lease shall be binding upon
Landlord or Tenant unless reduced to writing and signed by Landlord and Tenant.

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first written above.

 

LANDLORD:

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

Syufy Enterprises, L.P.,

 

Century Theatres, Inc.,

a California limited partnership

 

a California corporation

 

By:

 

Syufy Properties, Inc., a California

By:

/s/ Thomas J. Owens

 

 

Corporation

 

 

 

 

Its:

 

General Partner

 

Name:

 

Thomas J. Owens

 

 

 

 

 

 

 

 

 

 

 

Its:  Executive Vice President – Real Estate

 

By:

 

/s/William Vierra

 

 

William Vierra

Its:

 

Sr. Vice President

 

3